Citation Nr: 1549831	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  04-42 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from November 1976 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board most recently remanded this issue in February and September 2014.

In January 2011, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran has a chronic bilateral ankle disability due to his active duty service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  March 2000, June 2001, December 2004, January 2012, and October 2014 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection on a direct or secondary basis, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duty to assist has also been satisfied.  Limited service treatment records, VA treatment records, VA/Veterans Health Administration (VHA) examination reports/opinions, and Social Security Administration (SSA) records have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  Although it appears that some service treatment records may be missing, this is not prejudicial to the Veteran.  The claim is not being denied on the basis of inservice events.  Rather, the case is being denied for a lack of a medical nexus between the inservice injury and the current disability.  Additional service treatment records would not help the Veteran's claim.   

The Veteran was provided VA examinations for his claim in May 2004 and April 2012 with March and October 2014 addendum opinions and an August 2015 VHA opinion.  The examinations and opinions involved a review of the claims file, a thorough examination of the Veteran (examinations only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Taken together, the examinations and opinions are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Veteran, through his representative, argues that the August 2015 VHA opinion is adequate for rating purposes.  He cites to insufficient rationale and a less than accurate depiction of the current disability.  The Board does not agree.  First, the labeling of the Veteran's current disability (sprain versus pain) does not govern the outcome of the negative opinion.  The VHA examiner identifies all of the Veteran's orthopedic problems (back, knees, and ankles) as pain disorders.  The examiner instead focused on physical findings made on previous examinations to come to the conclusion that there was no clear evidence of an underlying disability.  

The examiner also gave rationale for his opinion that it was less like as not that any current disorder of the ankles was related to the Veteran's active service or service connected back and knee disabilities.  Reference was made to findings in the service treatment records and multiple post-service examinations.  The examiner ultimately concluded that there was "no good rationale" to establish an etiological link.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was elicited from the Veteran regarding his ankle symptoms and history, as well as the reasons that he believed service connection was warranted.  The need to submit a positive medical opinion was discussed.  

The claim was remanded to the Agency of Original Jurisdiction (AOJ) in December 2011, February 2014, and September 2014 for additional evidentiary development including providing additional notice, obtaining SSA records, and obtaining a new VA examination/addendum medical opinion.  The AOJ sent the Veteran a letter in October 2014 that provided notice on secondary service connection and requesting that he provide a release of information for any outstanding private treatment records.  The AOJ also obtained all available VA treatment records and provided the Veteran with a April 2012 VA examination with March and October 2014 addendum medical opinions and an August 2015 VHA opinion.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in this case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

A review of the medical evidence reflects that the Veteran has been diagnosed with bilateral ankle strain and minimal degenerative joint disease of both ankles.  Additionally, service treatment records show complaints of occasional ankle pain.  See service treatment record, December 1977.  He is currently service-connected for both knees and the low back.  As there is evidence of a current disability and inservice injury/serviced-connected disability, the outcome of the appeal turns on whether there is competent medical evidence of a nexus between the Veteran's inservice ankle pain/service-connected bilateral knee and low back disorders and his current ankle disorder(s).  See Shedden, supra; Caluza, supra.

The Veteran was first examined to determine the etiology of his bilateral ankle disability in May 2004.  The examiner noted that the Veteran's range of motion was somewhat limited due to pain, but ultimately concluded that his ankles were normal with no associated pathology to render a diagnosis.  Accordingly, he was unable to provide a positive nexus opinion.  

The Veteran was more recently examined in April 2012 with March and October 2014 addendum opinions.  At that time, the Veteran reported that he first experienced ankle pain in service, but that his current ankle problem did not begin until approximately 8 years prior.  The examiner diagnosed the Veteran with bilateral ankle strain and minimal degenerative joint disease of both ankles.  The degenerative changes were described as being compatible with aging.  He concluded that the Veteran's ankle disability was not related to service, but failed to provide a rationale or address the May 2004 normal examination.  He also failed to provide an opinion on the issue of secondary service connection.  The March 2014 addendum opinion was unable to provide a nexus as the examiner did not see any complained of ankle pain in the service treatment records.  Finally, the October 2014 examiner failed to provide any rationale.


In light of the deficiencies of the VA examinations and opinions of record, the Board sought an expert medical opinion from the VHA in May 2015.  An August 2015 VHA opinion concluded that the Veteran's current ankle disability was not related to his inservice complaints because the brief and nonspecific nature of his complaints of ankle pain with no corresponding physical findings was not consistent with a bilateral ankle disability decades later, particularly in light of the normal physical examination in 2004.  He also concluded that the Veteran's ankle disability was not caused or aggravated by his service-connected bilateral knee or low back disabilities as there was no reason to suspect that knee or low back pain would cause ankle symptoms.  The VHA examiner also referenced a 1994 VA opinion with a strong literature review that was negative for any connection between knee and/or low back disabilities and subsequent ankle disability.  In sum, the VHA examiner could not provide a positive nexus opinion for direct or secondary service connection and could not support the positive nexus opinion of record.

The record includes a January 2003 private opinion that provides a positive opinion.  However, when compared to the VHA opinion, the Board finds it less probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so).  The qualifications of the author of the opinion are questionable.  Specifically, the name did not match the letterhead and there was no identification of the author's qualifications or degree, other than "Dr."  The opinion was also overly vague and general in that the examiner broadly concluded that any inservice complaints of pain could be grounds for service connection for a later disability.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (whether a physician provides a basis for his or her medical opinion goes to its weight).  The opinion also failed to address the time gap between service and disability or the intervening normal ankle examinations.  

The only other evidence that purports to link the Veteran's current bilateral ankle disability to his military service or service-connected orthopedic disabilities consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves determining the etiology of the Veteran's skin disability based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, ankle pain), he is not able to provide an opinion as to the etiology of this symptom.  Providing such an opinion requires medical expertise in the causes of orthopedic conditions, particularly in the context of a lack of symptoms for decades.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2015).

Consideration has also been given to the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases, the Veteran has not consistently reported ankle pain since service.  Notably, despite multiple postservice orthopedic treatment records, the first postservice documented complaints of ankle pain were not until 1994, 14 years after discharge.  Further, the Veteran himself reported to the 2004 VA examiner that his ankle pain only started in 1996 after limited ankle pain in service.  Moreover, the VA/VHA examiners considered the Veteran's history in providing their negative opinions.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

The claim of entitlement to service connection for a bilateral ankle disability must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral ankle disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


